DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 6-8, 11-15, 18, and 20have been amended. Claims 22-26 have been added. Claims 1-26 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 10/26/2020, with respect to the rejection of claims 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of PRIS (a unique mobile camera 2012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay (US 20120009896 A1) in view of Ozawa (US 20100026643 A1) further in view of PRIS (a unique mobile camera 2012).

Regarding claim 1, Bandyopadhyay teaches a method, comprising: 
at an electronic device with one or more cameras and a touch-sensitive display (Fig. 1: camera 136; touchscreen 132); 
displaying, on the touch-sensitive display, a still image camera interface, wherein the still image camera interface ([0092] When the end user presses and holds the camera button, a camera application (e.g., an image-capture application) is launched and a live viewfinder appears on the mobile device display screen.) includes a first camera preview and a first capture affordance for capturing, with the one or more cameras, one or more still images of one or more objects in a field of view of the one or more cameras (a touch screen camera shutter button 234 [0063]; These controls include a still image capture mode button 330 (highlighted to indicate that still capture is the currently selected capture mode) [0071]); 
in response to detecting the input on the touch-sensitive display, wherein the video camera interface includes a second camera preview and a second capture affordance for initiating capture, with the one or more cameras, of video content of the one or more objects in the field of view of the one or more cameras (Fig. 3B: 332; the requested application has one or more functions available when in the above-lock state, including at least one or more of the following: capturing an image, providing a capture settings menu, or toggling between video or still image capture mode. [0010] ).  
Bandyopadhyay does not explicitly teach while displaying the still image camera interface on the touch sensitive display, detecting an input that includes movement of a contact across the first camera preview on the touch-sensitive display
Ozawa teaches while displaying the still image camera interface on the touch sensitive display, detecting an input that includes movement of a contact across the first camera preview on the touch-sensitive display (Fig. 3: [0071] For example, in the example shown in FIG. 3, it is assumed that the positional relationship of two fingers f1 and f2 at the time of the touch and the directions of the following fingers' movements define N tracing operations (FIG. 3 shows only four tracing operations) and the N tracing operations are related to first to N-th imaging modes, respectively.);
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of Ozawa and apply them to Bandyopadhyay. On would be motivated as such the user's chance of missing imaging opportunities, which are important in the camera operation, will be drastically reduced (Ozawa: [0114])
Bandyopadhyay in view of Ozawa does not teach in response to detecting the swipe input that includes movement of the contact across the first camera preview on the touch-sensitive display, replacing display of the still image camera interface that includes the first camera preview with a video camera interface.
	In an analogous art, PRIS teaches in response to detecting the swipe input that includes movement of the contact across the first camera preview on the touch-sensitive display, replacing display of the still image camera interface that includes the first camera preview with a video camera interface (simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos.)
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of PRIS and apply them to Bandyopadhyay in view of Ozawa. On would be motivated as such to make camera control easier (PRIS)


Regarding claim 2, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 1. Bandyopadhyay teaches the second capture affordance has a different appearance than the first capture affordance (Fig. 3b: 332 330).

Regarding claim 3, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 1. Bandyopadhyay teaches capturing video while displaying the video camera interface, using a first camera of the one or more cameras, and capturing still images while displaying the still image camera interface, using the first camera of the one or more cameras (Fig. 2B: 260).

Regarding claim 4, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 1.  Ozawa teaches P19155USC1/63266-7594-US3Response to Final Office Actionthe input that includes movement of a contact across the first camera preview on the touch-sensitive display comprises a first input that includes a swipe in a first direction; and the method includes, while displaying the still image camera interface, detecting a second input on the touch-sensitive display that includes a swipe in a second direction, different from the first direction ([0072] Specifically, in the example shown in FIG. 3, for example, "the positional relationship of the two fingers f1 and f2 at the time of the touch" includes the positional relationship in which the two fingers f1 and f2 are disposed horizontally (hereinafter simply expressed as a horizontal direction)); and in response to detecting the second input on the touch-sensitive display, replacing display of the still image camera interface with a third camera interface distinct from the still image camera interface and video camera interface, wherein the third camera interface includes the first capture affordance for capturing photos, comprising still images, with the one or more cameras ([0086] Among the states of the imaging apparatus actions, the state in which a captured image is reproduced on the touch screen 18, that is, the state in which the user can view a captured image, is referred to as a captured image reproduced state.). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.

Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 4.  Bandyopadhyay teaches while displaying the video camera interface, detecting a third input on the touch- sensitive display; and in response to detecting the third input on the touch-sensitive display, replacing display of the video camera interface with the still image camera interface (Fig. 3B: 332; the requested application has one or more functions available when in the above-lock state, including at least one or more of the following: capturing an image, providing a capture settings menu, or toggling between video or still image capture mode. [0010] ). Ozawa teaches the input includes a swipe in the second direction (Fig. 3). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.

Regarding claim 6, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 1.  
Ozawa teaches in response to detecting the input on the touch-sensitive display, shifting a portion of the still image camera interface in a direction of movement of the contact (Fig. 3: imaging mode is zoomed in or out according to the movement). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.

Regarding claim 7, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 1.  PRIS teaches while displaying, on the touch-sensitive display, the still image camera interface, displaying a captured media viewing affordance; while replacing display of the still image camera interface with the video camera interface, maintain display of the captured media viewing affordance; detecting an input selecting the captured media viewing affordance; and in response to detecting the input selecting the captured media viewing affordance, displaying a captured media viewing interface that includes representations of a plurality of captured media (Don't take your eyes off your photo, simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos. Creative moments happen when your camera is no longer in the way. [PRIS]). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.

Regarding claim 8, Bandyopadhyay teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive display and one or more cameras (Fig. 1: camera; display; memory; [0014] Another example of the disclosed technology includes one or more computer-readable media storing computer-readable instructions that when executed by a computer cause the computer to perform a method of operating a mobile device), cause the device to perform: 
displaying, on the touch-sensitive display, a still image camera interface, wherein the still image camera interface ([0092] When the end user presses and holds the camera button, a camera application (e.g., an image-capture application) is launched and a live viewfinder appears on the mobile device display screen.) includes a first camera preview and a first capture affordance for capturing, with the one or more cameras, one or more still images of one or more objects in a field of view of the one or more cameras (a touch screen camera shutter button 234 [0063]; These controls include a still image capture mode button 330 (highlighted to indicate that still capture is the currently selected capture mode) [0071]); 
in response to detecting the input on the touch-sensitive display, wherein the video camera interface includes a second camera preview and a second capture affordance for initiating capture, with the one or more cameras, of video content of the one or more objects in the field of view of the one or more cameras (Fig. 3B: 332; the requested application has one or more functions available when in the above-lock state, including at least one or more of the following: capturing an image, providing a capture settings menu, or toggling between video or still image capture mode. [0010] ).  
Bandyopadhyay does not explicitly teach while displaying the still image camera interface on the touch sensitive display, detecting an input that includes movement of a contact across the first camera preview on the touch-sensitive display
Ozawa teaches while displaying the still image camera interface on the touch sensitive display, detecting an input that includes movement of a contact across the first camera preview on the touch-sensitive display (Fig. 3: [0071] For example, in the example shown in FIG. 3, it is assumed that the positional relationship of two fingers f1 and f2 at the time of the touch and the directions of the following fingers' movements define N tracing operations (FIG. 3 shows only four tracing operations) and the N tracing operations are related to first to N-th imaging modes, respectively.);
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of Ozawa and apply them to Bandyopadhyay. On would be motivated as such the user's chance of missing imaging opportunities, which are important in the camera operation, will be drastically reduced (Ozawa: [0114])
Bandyopadhyay in view of Ozawa does not teach in response to detecting the swipe input that includes movement of the contact across the first camera preview on the touch-sensitive display, replacing display of the still image camera interface that includes the first camera preview with a video camera interface.
	In an analogous art, PRIS teaches in response to detecting the swipe input that includes movement of the contact across the first camera preview on the touch-sensitive display, replacing display of the still image camera interface that includes the first camera preview with a video camera interface (simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos.)
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of PRIS and apply them to Bandyopadhyay in view of Ozawa. On would be motivated as such to make camera control easier (PRIS)

Regarding claim 9, Bandyopadhyay in view of Ozawa and PRIS teaches the computer readable storage medium of claim 8. Bandyopadhyay teaches the second capture affordance has a different appearance than the first capture affordance (Fig. 3b: 332 330).

Regarding claim 10, Bandyopadhyay in view of Ozawa and PRIS teaches the computer readable storage medium of claim 8. Bandyopadhyay teaches capturing video while displaying the video camera interface, using a first camera of the one or more cameras, and capturing still images while displaying the still image camera interface, using the first camera of the one or more cameras (Fig. 2B: 260).

Regarding claim 11, Bandyopadhyay in view of Ozawa and PRIS teaches the computer readable storage medium of claim 8.  Ozawa teaches P19155USC1/63266-7594-US3Response to Final Office Actionthe input that includes movement of a contact across the first camera preview on the touch-sensitive display comprises a first input that includes a swipe in a first direction; and the method includes, while displaying the still image camera interface, detecting a second input on the touch-sensitive display that includes a swipe in a second direction, different from the first direction ([0072] Specifically, in the example shown in FIG. 3, for example, "the positional relationship of the two fingers f1 and f2 at the time of the touch" includes the positional relationship in which the two fingers f1 and f2 are disposed horizontally (hereinafter simply expressed as a horizontal direction)); and in response to detecting the second input on the touch-sensitive display, ([0086] Among the states of the imaging apparatus actions, the state in which a captured image is reproduced on the touch screen 18, that is, the state in which the user can view a captured image, is referred to as a captured image reproduced state.). The same motivation used to combine Bandyopadhyay in view of Ozawa is applicable.

Regarding claim 12, Bandyopadhyay in view of Ozawa and PRIS teaches the computer readable storage medium of claim 11.  Bandyopadhyay teaches while displaying the video camera interface, detecting a third input on the touch- sensitive display; and in response to detecting the third input on the touch-sensitive display, replacing display of the video camera interface with the still image camera interface (Fig. 3B: 332; the requested application has one or more functions available when in the above-lock state, including at least one or more of the following: capturing an image, providing a capture settings menu, or toggling between video or still image capture mode. [0010] ). Ozawa teaches the input includes a swipe in the second direction (Fig. 3). The same motivation used to combine Bandyopadhyay in view of Ozawa is applicable.

Regarding claim 13, Bandyopadhyay in view of Ozawa and PRIS teaches the computer readable storage medium of claim 8. Ozawa teaches in response to detecting the input on the touch-sensitive display, shifting a portion of the still image camera interface in a direction of movement of the contact (Fig. 3: imaging mode is zoomed in or out according to the movement). The same motivation used to combine Bandyopadhyay in view of Ozawa is 
Regarding claim 14, Bandyopadhyay in view of Ozawa and PRIS teaches the computer readable storage medium of claim 8.  PRIS teaches while displaying, on the touch-sensitive display, the still image camera interface, displaying a captured media viewing affordance; while replacing display of the still image camera interface with the video camera interface, maintain display of the captured media viewing affordance; detecting an input selecting the captured media viewing affordance; and in response to detecting the input selecting the captured media viewing affordance, displaying a captured media viewing interface that includes representations of a plurality of captured media items (Don't take your eyes off your photo, simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos. Creative moments happen when your camera is no longer in the way. [PRIS]). The same motivation used to combine Bandyopadhyay in view of Ozawa is applicable.

Regarding claim 15, Bandyopadhyay teaches an electronic device, comprising: a touch-sensitive display; one or more cameras; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Fig. 1: camera; display; memory; [0014] Another example of the disclosed technology includes one or more computer-readable media storing computer-readable instructions that when executed by a computer cause the computer to perform a method of operating a mobile device), the one or more programs including instructions for: 
displaying, on the touch-sensitive display, a still image camera interface, wherein the still image camera interface ([0092] When the end user presses and holds the camera button, a camera application (e.g., an image-capture application) is launched and a live viewfinder appears on the mobile device display screen.) includes a first camera preview and a first capture affordance for capturing, with the one or more cameras, one or more still images of one or more objects in a field of view of the one or more cameras (a touch screen camera shutter button 234 [0063]; These controls include a still image capture mode button 330 (highlighted to indicate that still capture is the currently selected capture mode) [0071]); 
in response to detecting the input on the touch-sensitive display, replacing display of the still image camera interface with a video camera interface, wherein the video camera interface includes a second camera preview and a second capture affordance for initiating capture, with the one or more cameras, of video content of the one or more objects in the field of view of the one or more cameras (Fig. 3B: 332; the requested application has one or more functions available when in the above-lock state, including at least one or more of the following: capturing an image, providing a capture settings menu, or toggling between video or still image capture mode. [0010] ).  
Bandyopadhyay does not explicitly teach while displaying the still image camera interface on the touch sensitive display, detecting an input that includes movement of a contact across the first camera preview on the touch-sensitive display
Ozawa teaches while displaying the still image camera interface on the touch sensitive display, detecting an input that includes movement of a contact across the first camera preview on the touch-sensitive display (Fig. 3: [0071] For example, in the example shown in FIG. 3, it is assumed that the positional relationship of two fingers f1 and f2 at the time of the touch and the directions of the following fingers' movements define N tracing operations (FIG. 3 shows only four tracing operations) and the N tracing operations are related to first to N-th imaging modes, respectively.);
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of Ozawa and apply them to Bandyopadhyay. On would be motivated as such the user's chance of missing imaging opportunities, which are important in the camera operation, will be drastically reduced (Ozawa: [0114])
Bandyopadhyay in view of Ozawa does not teach in response to detecting the swipe input that includes movement of the contact across the first camera preview on the touch-sensitive display, replacing display of the still image camera interface that includes the first camera preview with a video camera interface.
	In an analogous art, PRIS teaches in response to detecting the swipe input that includes movement of the contact across the first camera preview on the touch-sensitive display, replacing display of the still image camera interface that includes the first camera preview with a video camera interface (simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos.)
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of PRIS and apply them to Bandyopadhyay in view of Ozawa. On would be motivated as such to make camera control easier (PRIS)

Regarding claim 16, Bandyopadhyay in view of Ozawa and PRIS teaches the electronic device of claim 15. Bandyopadhyay teaches the second capture affordance has a different appearance than the first capture affordance (Fig. 3b: 332 330).

Regarding claim 17, Bandyopadhyay in view of Ozawa and PRIS teaches the electronic device of claim 15. Bandyopadhyay teaches capturing video while displaying the video camera interface, using a first camera of the one or more cameras, and capturing still images while displaying the still image camera interface, using the first camera of the one or more cameras (Fig. 2B: 260).

Regarding claim 18, Bandyopadhyay in view of Ozawa and PRIS teaches the electronic device of claim 15.  Ozawa teaches P19155USC1/63266-7594-US3Response to Final Office Actionthe input that includes movement of a contact across the first camera preview on the touch-sensitive display comprises a first input that includes a swipe in a first direction; and the method includes, while displaying the still image camera interface, detecting a second input on the touch-sensitive display that includes a swipe in a second direction, different from the first direction ([0072] Specifically, in the example shown in FIG. 3, for example, "the positional relationship of the two fingers f1 and f2 at the time of the touch" includes the positional relationship in which the two fingers f1 and f2 are disposed horizontally (hereinafter simply expressed as a horizontal direction)); and in response to detecting the second input on the touch-sensitive display, replacing display of the still image camera interface with a third camera interface distinct from the still image camera interface and video camera interface, wherein the third camera interface includes the first capture affordance for capturing photos, comprising still images, with the one or more cameras ([0086] Among the states of the imaging apparatus actions, the state in which a captured image is reproduced on the touch screen 18, that is, the state in which the user can view a captured image, is referred to as a captured image reproduced state.). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.

Regarding claim 19, Bandyopadhyay in view of Ozawa and PRIS teaches the electronic device of claim 15.  Bandyopadhyay teaches while displaying the video camera interface, detecting a third input on the touch- sensitive display; and in response to detecting the third input on the touch-sensitive display, replacing display of the video camera interface with the still image camera interface (Fig. 3B: 332; the requested application has one or more functions available when in the above-lock state, including at least one or more of the following: capturing an image, providing a capture settings menu, or toggling between video or still image capture mode. [0010] ). Ozawa teaches the input includes a swipe in the second direction (Fig. 3). The same motivation used to combine Bandyopadhyay in view of Ozawa is applicable.

Regarding claim 20, Bandyopadhyay in view of Ozawa and PRIS teaches electronic device of claim 15. Ozawa teaches in response to detecting the input on the touch-sensitive display, shifting a portion of the still image camera interface in a direction of movement of the contact (Fig. 3: imaging mode is zoomed in or out according to the movement). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.


Regarding claim 21, Bandyopadhyay in view of Ozawa and PRIS teaches the electronic device of claim 15.  PRIS teaches while displaying, on the touch-sensitive display, the still image camera interface, displaying a captured media viewing affordance; while replacing display of the still image camera interface with the video camera interface, maintain display of the captured media viewing affordance; detecting an input selecting the captured media viewing affordance; and in response to detecting the input selecting the captured media viewing affordance, displaying a captured media viewing interface that includes representations of a plurality of captured media items (Don't take your eyes off your photo, simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos. Creative moments happen when your camera is no longer in the way. [PRIS]). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.

Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 1.  PRIS teaches wherein: a media capture input initiated from the still image camera interface causes the electronic device to capture still images with first output dimensions; a media capture input initiated from the video camera interface causes the electronic device to capture video with second output dimensions; and the first output dimensions have a different aspect ratio than the second output dimensions (iPhone 4S iPad 3*: 3264x1388 photos 1920x817 HD video [PRIS]).  The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.
Regarding claim 23, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 1.  PRIS teaches wherein the swipe input that includes movement of the contact across the first camera preview on the touch-sensitive display is a single finger contact that moves across the first camera preview on the touch-sensitive display (Don't take your eyes off your photo, simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos. Creative moments happen when your camera is no longer in the way. [PRIS]). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.

Regarding claim 24, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 23.  PRIS teaches wherein the single finger contact moves in a direction substantially parallel with a bottom edge of the touch-sensitive display, and replacing display of the still image camera interface with the video camera interface is in response to detecting the single finger contact moving in a direction substantially parallel with a bottom edge of the touch- sensitive display (Don't take your eyes off your photo, simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos. Creative moments happen when your camera is no longer in the way. [PRIS]).

Regarding claim 25, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 23.  PRIS teaches wherein the single finger contact moves in a direction moving away from a right side of the touch-sensitive display toward a left side of the touch- sensitive display, or a direction moving away from the left side of the touch-sensitive display toward the right side of the touch-sensitive display (Don't take your eyes off your photo, simply tap the screen to instantly capture the moment. Want to record a movie instead? Just swipe the histogram to switch into video recording mode. Another swipe and you're reviewing your photos. Creative moments happen when your camera is no longer in the way. [PRIS]). The same motivation used to combine Bandyopadhyay in view of Ozawa and PRIS is applicable.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay (US 20120009896 A1) in view of Ozawa (US 20100026643 A1) further in view of PRIS (a unique mobile camera 2012) further in view of Ahmed (US 20150172238 A1).
Regarding claim 26, Bandyopadhyay in view of Ozawa and PRIS teaches the method of claim 1. Bandyopadhyay in view of Ozawa and PRIS does not teach method of claim 1, including, while displaying the still image camera interface, displaying a camera control affordance for toggling between activating a back-facing camera on the electronic device and activating a front-facing camera on the electronic device.
In an analogous art, Ahmed teaches while displaying the still image camera interface, displaying a camera control affordance for toggling between activating a back-facing camera on the electronic device and activating a front-facing camera on the electronic device (Fig. 7A: [0079] In embodiments, image selection icon 720 allows the user to change between camera images, e.g., between front and rear facing cameras).
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of Ahmed and apply them to Bandyopadhyay in view of Ozawa and PRIS. On would be motivated as such to make camera control easier.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486                                                                                                                                                                                            
/JAMIE J ATALA/            Supervisory Patent Examiner, Art Unit 2486